DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, US Code not included in this office action can be found in a prior office action 

Request for Continued Examination 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2020 has been entered.

Status of Rejections 

The improper Markush grouping rejection for claim 26 is maintained.

Improper Markush Grouping Rejections 

Claim 26 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be 
The Markush grouping of “1,3-dioxolane (DOL), tetraethylene glycol dimethylether (TEGDME), poly(ethylene glycol) dimethyl ether (PEGDME), diethylene glycol dibutyl ether (DEGDBE), 2-ethoxyethyl ether (EEE), sulfone, ethyl propionate, gamma-butyrolactone (y-BL), acetonitrile (AN), propyl formate (PF), methyl formate (MF), methyl acetate (MA), fluoroethylene carbonate (FEC), vinylene carbonate (VC), allyl ethyl carbonate (AEC), a hydrofluoroether, and combinations thereof” is improper because although the alternatives defined by the Markush grouping have common use as a solvent, all the alternatives defined by the Markush grouping are not members of the same recognized physical or chemical class or the same art-recognized class, and all the alternatives do not share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
To overcome these rejections, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112

Claims 1-10 and 12-27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, lines 11-12, while there is antecedent basis for the plural term "intercalating agents," there does not appear to be any antecedent basis for the singular term "intercalating agent."

In claims 19, 22, 23, 25, and 26, while there is antecedent basis for the plural term "intercalating agents," there does not appear to be any antecedent basis for the singular term "intercalating agent." 

Claims 2-10 and 12-27 are rejected, because they also depend from the rejected claim 1. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 12-18, 20, 21, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Loh et al, US Patent Application Publication No. 2014/0027299, in view of Zhamu et al, US Patent Application Publication No. 2009/0028778 (hereinafter called Zhamu2009), and Spanish patent application publication no. ES 2529189 (hereinafter called Camilo), and US pre-grant patent publication no. 2010/0206363 (hereinafter called Choi), and as evidenced by Loh et al, US Patent Application Publication No. 2013/0102084 (hereinafter called Loh2013).

Loh is directed to a method of producing isolated graphene sheets from graphite.

Regarding claims 1, 23, and 25, Loh discloses a method of producing isolated graphene sheets (see Fig. 5 and paragraph 0059) directly from graphite rocks (see paragraphs 0014). The term “graphite rock” is defined in the disclosure to mean a natural graphite mineral that is directly mined, without any form of purification, and that is an example of a hexagonal layered mineral 

(a) forming expanded graphite (reads on an intercalated graphite compound) by an electrochemical intercalation procedure (see paragraphs 0014, 0038, and 0048-0053) in an intercalation reactor 10 (see Fig. 1 and 0037), wherein said reactor comprises (i) a liquid solution electrolyte comprising lithium perchlorate (reads on an intercalating agent) (see paragraph 0038) and a surfactant (reads on graphene plane-wetting agent) like sodium dodecyl sulfate (see paragraph 0059); (ii) an anode 100 that comprises graphite rock 20 (reads on said layered graphite material) as an active material in ionic contact with said liquid solution electrolyte (see paragraph 0045 and Fig. 1) ; and (iii) a cathode 100B in ionic contact with said liquid solution electrolyte (see paragraph 0045 and Fig. 1); and

(b) exfoliating and separating said graphene planes from said intercalated graphite compound using an ultrasonication (see paragraph 0054), thermal shock exposure (see paragraph 0054), a milling process (reads on  mechanical shearing treatment) (see paragraph 0059), or a combination thereof to produce said isolated graphene sheets.

Loh does not explicitly teach that a current is imposed upon said cathode and said anode for a duration of time sufficient for effecting said electrochemical intercalation of alkali metal ions into said interlayer spacing.

Like Loh, Zhamu2009 is directed to a method of producing isolated graphene sheets from graphite.



It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to modify the method taught by Loh by imposing a current upon the cathode and the anode at a current density for a duration of time sufficient for effecting electrochemical intercalation as taught by Zhamu2009. The person with ordinary skill in the art would have been motivated to make this modification, because Zhamu2009 teaches that the advantage of the modification would be effective electrochemical intercalation. 

Loh teaches use of a surfactant (reads on graphene plane-wetting agent) like sodium dodecyl sulfate (see paragraph 0059), but does not explicitly disclose that the graphene plane-wetting agent is selected from the group consisting of melamine, sodium (ethylenediamine), hexamethylenetetramine, 1-pyrenamine, or a combination thereof.

Camilo teaches a method of preparing a stable dispersion of graphene by mechanical exfoliation of graphite by the use of surfactants, and obtain superficial areas from 400 to 1600 m2 / g of graphene mixtures (see paragraph 0043). Camilo further teaches that the surfactant may be melamine (see paragraph 0055).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to modify the method taught by Loh in view of Zhamu2009 by substituting sodium dodecyl sulfate as the graphene plane-wetting agent as 

Loh further teaches use of lithium perchlorate as a component of the solvent used for exfoliation of graphene (see paragraph 0038), but does not explicitly teach that lithium perchlorate acts as an intercalating agent for graphite. Loh2013 is used as an eyidentiary reference to show that lithium perchlorate acts as an intercalating agent for graphite (see paragraph 0047).

While Loh discloses use of lithium perchlorate as an intercalating agent, Loh in view of Zhamu2009 and Camilo does not explicitly teach that the liquid solution electrolyte comprising intercalating agents, wherein the intercalating agent comprises a metal halide.

Choi teaches that an intercalation compound intercalated into a graphene sheet may comprise an alkali metal, a halogen atom, a metal halide, an organic compound, an acidic compound, or a combination comprising at least one of the foregoing (see paragraph 0027).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Loh in view of Zhamu2009 and Camilo by using one or more of intercalation compounds comprising an alkali metal, a halogen atom, a metal halide, an organic compound, an acidic compound, or a combination comprising at least one of the foregoing as taught by Choi in addition to or instead of the lithium perchlorate intercalating agent taught by Loh. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Regarding claims 2 and 3, Loh further teaches that multiple graphite rocks 20 (reads on particles of said graphite mineral powder clustered together to form a network of electron-conducting pathways) are dispersed in an organic solvent and a salt (reads on a liquid solution electrolyte), disposed in a metal cage 102 (reads on a working electrode compartment), and supported or confined by a wire 101 (reads on a current collector in electronic contact therewith), and wherein said working electrode compartment and said multiple particles supported thereon or confined therein are not in electronic contact with a counter electrode 100B (see Fig. 4 and paragraphs 0038, 0046, and 0047).

Regarding claim 4, Loh further teaches that said method is conducted intermittently (Fig. 1) or continuously (see Fig. 4) and said supply of graphite mineral powder and said liquid solution electrolyte are provided into said reactor intermittently (see Fig. 1 and 4).

Regarding claim 5, Loh further teaches that said method is conducted intermittently (Fig. 1) or continuously (see Fig. 4) and said supply of graphite mineral powder and said liquid solution electrolyte are provided into said working electrode compartment intermittently (see Fig. 1 and 4).

Regarding claim 12, Loh further discloses that said mechanical shearing treatment comprises ball milling (see paragraph 0059). 

Regarding claims 13 and 14, Zhamu2009 discloses that the imposing current provides a current density of specifically 400 A/m2 (see paragraph 0073), thus anticipating the claimed ranges of claims 13 and 14.

prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).	

Regarding claim 15, Zhamu2009 discloses that the imposing current provides a current density in the range of 50 to 600 A/m2, and 100 to 400 A/m2 (see paragraphs 0032 and 0056). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to further modify the above-modified method by using the values of current density taught by Zhamu2009. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). Further, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 (I)).

Regarding claim 16, Zhamu2009 teaches that said thermal shock exposure comprises heating said intercalated graphite to a temperature in the range of 300-1,100 degrees C for a period of 10 seconds to 2 minutes (see paragraph 0055). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to further modify the above-modified method by using the parameters of thermal shock exposure taught by Zhamu2009. The prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). Further, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 (I)).

Regarding claim 17, Loh further discloses that said isolated graphene sheets contain single-layer graphene (see paragraph 0059 and Fig. 5).

 Regarding claim 5 18, Loh further discloses that said isolated graphene sheets contain 2-5 layer graphene (see paragraph 0059 and Fig. 5).

Regarding claim 20, Zhamu2009 discloses that said intercalated graphite compound contains Stage-1, 10 Stage-2, or a combination of Stage-1 and Stage-2 graphite intercalation compounds (see paragraphs 0057 and 0059).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to further modify the above-modified method by the teachings of Zhamu2009 such that that said intercalated graphite compound contains Stage-1, 10 Stage-2, or a combination of Stage-1 and Stage-2 graphite intercalation compounds.  

Regarding claim 21, Zhamu2009 discloses that NGPs with multiple graphene sheets can be converted into single or double graphene sheets through another cycle of intercalation and exfoliation (see paragraph 0058), thus teaching the step of re-intercalating said isolated graphene sheets using an electrochemical or chemical intercalation method to obtain 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to further modify the above-modified method by adding the step of re-intercalating said isolated graphene sheets using an electrochemical or chemical intercalation method to obtain intercalated graphene sheets followed by a step of further exfoliating and separating said intercalated graphene sheets and subjecting the graphene sheets to ultrasonication, thermal shock exposure, exposure to water solution, mechanical shearing treatment, or a combination thereof, as taught by Zhamu2009. The person with ordinary skill in the art would have been motivated to make this modification, because Zhamu2009 teaches that the advantage of the modification would be to produce single-layer graphene sheets.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Loh et al, US Patent Application Publication No. 2014/0027299, in view of in view of Zhamu et al, US Patent Application Publication No. 2009/0028778, and Spanish patent application publication no. ES 2529189 (hereinafter called Camilo), and US pre-grant patent publication no. 2010/0206363 (hereinafter called Choi), as shown for claims 1 and 2 above, and further in view of Pierson, H.O. (1993). Handbook of Carbon, Graphite, Diamond and Fullerenes - Properties, Processing and Applications – Chapter 10. Natural Graphite, Graphite Powders, Particles, and Compounds. William Andrew Publishing/Noyes, page 227 (hereinafter called Handbook) (online version available at: https://app.knovel.com/hotlink/pdf/id:kt0018MFE3/handbook-carbon-graphite/natural-graphite-graphite), and as evidenced by Loh et al, US Patent Application Publication No. 2013/0102084 (hereinafter called Loh2013).

Loh in view of Zhamu2009, Camilo, and Choi does not explicitly teach that said graphite mineral powder comprises a proportion of layered graphite material in the range from 20% to 97% by weight (claims 6 and 7), or wherein said working electrode comprises no other graphite material than said graphite mineral powder as an electrode active material to be intercalated (claim 8), or wherein said graphite mineral powder in said working electrode compartment is dispersed in the liquid solution electrolyte at a concentration higher than 20% by weight (claims 9 and 10).

Handbook teaches that natural graphite flakes have carbon content of about 90% with 99.9% degree of graphitization (see Table 10.1, page 227).

It would have been obvious to one of ordinary skill in the art on the date the claimed invention was filed to modify the method taught by Loh in view of Zhamu2009, Camilo, and Choi by using natural graphite flakes having carbon content of about 90% with 99.9% degree of graphitization as taught by Handbook. The person with ordinary skill in the art would have been motivated to make this modification, because Loh teaches that graphite rock can be used in a process to make graphene (see paragraph 0014).
	

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Loh et al, US Patent Application Publication No. 2014/0027299, in view of in view of Zhamu et al, US Patent Application Publication No. 2009/0028778, and Spanish patent application publication no. ES 2529189 (hereinafter called Camilo), and US pre-grant patent publication no. 2010/0206363 (hereinafter called Choi), and as evidenced by Loh et al, US Patent Application Publication No. 2013/0102084 (hereinafter called Loh2013), as shown for claim 1 above, and further evidenced by Drzal et al, US patent application publication no. 2013/0337351.

Loh teaches that said electrochemical intercalation includes intercalation of lithium perchlorate (see paragraph 0038) (an intercalating agent, as evidenced by Loh2013: paragraph 0047) and also teaches use of use of a surfactant (reads on wetting agent) (see paragraph 0059). However, Loh in view of Zhamu2009, Camilo, and Choi does not explicitly teach that said electrochemical intercalation includes intercalation of the wetting agent. However, Drzal provides evidence that the wetting agent is intercalated in electrochemical intercalation of graphene (see Drzal: paragraph 0003).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Loh et al, US Patent Application Publication No. 2014/0027299, in view of in view of Zhamu et al, US Patent Application Publication No. 2009/0028778, and Spanish patent application publication no. ES 2529189 (hereinafter called Camilo), and US pre-grant patent publication no. 2010/0206363 (hereinafter called Choi), as shown for claim 1 above, and further in view of Chakraborty et al, US Patent Application Publication No. 2016/0115372, and as evidenced by Loh et al, US Patent Application Publication No. 2013/0102084 (hereinafter called Loh2013).

Loh discloses that the intercalating agent may be lithium perchlorate (see paragraph 0038) (an intercalating agent, as evidenced by Loh2013: paragraph 0047). Further, Choi teaches that an intercalation compound intercalated into a graphene sheet may comprise an alkali metal, a halogen atom, a metal halide, an organic compound, an acidic compound, or a combination comprising at least one of the foregoing (see paragraph 0027).
 dichloroacetic acid (Cl2CHCOOH); or an alkylsulfonic acid selected from the group consisting of methanesulfonic (MeSO3H), ethanesulfonic (EtSO3H), or 1-propanesulfonic (n- PrSO3H); and combinations thereof. 

Chakraborty teaches that acid intercalation of graphite and graphene particles can be performed by sulfuric acid, dichloroacetic acid or alkylsulfonic acids (see paragraph 0036).

It would have been obvious to one of ordinary skill in the art on the date the claimed invention was filed to modify the method taught by Loh in view of Zhamu2009, Camilo, and Choi by using dichloroacetic acid as an intercalating agent as taught by Chakraborty in addition to the intercalating agents taught by Loh and Choi above. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).   	

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Loh et al, US Patent Application Publication No. 2014/0027299, in view of Zhamu et al, US Patent Application Publication No. 2009/0028778 (hereinafter called Zhamu2009), US patent application publication no. 2012/0321545 (hereinafter called Jeon), and US Patent Application Publication No. 2015/0275378 (hereinafter called Koo).

Loh is directed to a method of producing isolated graphene sheets from graphite.

Loh discloses a method of producing isolated graphene sheets (see Fig. 5 and paragraph 0059) directly from graphite rocks (see paragraphs 0014). The term “graphite rock” is defined in the 

(a) forming expanded graphite (reads on an intercalated graphite compound) by an electrochemical intercalation procedure (see paragraphs 0014, 0038, and 0048-0053) in an intercalation reactor 10 (see Fig. 1 and 0037), wherein said reactor comprises (i) a liquid solution electrolyte comprising lithium perchlorate (reads on an intercalating agent) (see paragraph 0038) (ii) an anode 100 that comprises graphite rock 20 (reads on said layered graphite material) as an active material in ionic contact with said liquid solution electrolyte (see paragraph 0045 and Fig. 1) ; and (iii) a cathode 100B in ionic contact with said liquid solution electrolyte (see paragraph 0045 and Fig. 1); and

(b) exfoliating and separating said graphene planes from said intercalated graphite compound using an ultrasonication (see paragraph 0054), thermal shock exposure (see paragraph 0054), a milling process (reads on  mechanical shearing treatment) (see paragraph 0059), or a combination thereof to produce said isolated graphene sheets.

Loh does not explicitly teach that a current is imposed upon said cathode and said anode for a duration of time sufficient for effecting said electrochemical intercalation of alkali metal ions into said interlayer spacing.

Like Loh, Zhamu2009 is directed to a method of producing isolated graphene sheets from graphite.



It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to modify the method taught by Loh by imposing a current upon the cathode and the anode at a current density for a duration of time sufficient for effecting electrochemical intercalation as taught by Zhamu2009. The person with ordinary skill in the art would have been motivated to make this modification, because Zhamu2009 teaches that the advantage of the modification would be effective electrochemical intercalation. 

Loh in view of Zhamu2009 does not explicitly teach that said intercalating agent comprises mixed metal ions.

Jeon teaches a best mode of a method for producing a graphite intercalation compound (GIC) and to the production of graphene using the same, in which graphene is produced by performing the steps of mixing a salt mixture including two or more types of salts, with a solvent and graphite so as to produce a mixture; dissolving the salt mixture in the solvent; and inserting alkaline metal ions or alkaline earth metal ions generated by dissolving the salt mixture in intercalation of the graphite so as to increase an interval between layers of the graphite and to separate the layers of the graphite from each other (see Abstract and paragraph 0058).
 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to further modify the above-modified 

Loh teaches use of organic solvents like propylene carbonate, ethylene carbonate, ionic liquids, N,N-dimethylformamide, propylene carbonate, N-methyl-2-pyrrolidone (NMP), dimethyl sulfoxide (DMSO), and dimethylformamide (DMF) etc. (see paragraphs 0038 and 0059). However, Loh in view of Zhamu2009 and Jeon does not explicitly disclose that said organic solvent is 1,3-dioxolane (DOL), tetraethylene glycol dimethylether (TEGDME), poly(ethylene glycol) dimethyl ether (PEGDME), diethylene glycol dibutyl ether (DEGDBE), 2-ethoxyethyl ether (EEE), sulfone, ethyl propionate, gamma-butyrolactone (y-BL), propyl formate (PF), methyl formate (MF), methyl acetate (MA), fluoroethylene carbonate (FEC), vinylene carbonate (VC), allyl ethyl carbonate (AEC), a hydrofluoroether, or a combination thereof.

Koo teaches a method for electrolytic intercalation of graphite to form a graphite intercalation compound by co-intercalating graphite with lithium ions and a solvent (see paragraph 0056). 
Koo further teaches that lithium ions may be generated electrolytically (see paragraph 0054) using a lithium salt (see paragraph 0056); and the solvent may include ethyl propionate (see paragraph 0056).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to modify the method taught by Loh in view of Zhamu2009, Camilo, and Choi by using a solvent like ethyl propionate as taught by Koo. The person with ordinary skill in the art would have been motivated to make this modification, prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).
. 	
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Loh et al, US Patent Application Publication No. 2014/0027299, in view of in view of Zhamu et al, US Patent Application Publication No. 2009/0028778, and Spanish patent application publication no. ES 2529189 (hereinafter called Camilo), and US pre-grant patent publication no. 2010/0206363 (hereinafter called Choi), as shown for claim 1 above, and further in view of US Patent Application Publication No. 2015/0275378 (hereinafter called Koo), and as evidenced by Loh et al, US Patent Application Publication No. 2013/0102084 (hereinafter called Loh2013).

Loh teaches use of organic solvents like propylene carbonate, ethylene carbonate, ionic liquids, N,N-dimethylformamide, propylene carbonate, N-methyl-2-pyrrolidone (NMP), dimethyl sulfoxide (DMSO), and dimethylformamide (DMF) etc. (see paragraphs 0038 and 0059). However, Loh in view of Zhamu2009 and Camilo does not explicitly disclose that said organic solvent is 1,3-dioxolane (DOL), tetraethylene glycol dimethylether (TEGDME), poly(ethylene glycol) dimethyl ether (PEGDME), diethylene glycol dibutyl ether (DEGDBE), 2-ethoxyethyl ether (EEE), sulfone, ethyl propionate, gamma-butyrolactone (y-BL), propyl formate (PF), methyl formate (MF), methyl acetate (MA), fluoroethylene carbonate (FEC), vinylene carbonate (VC), allyl ethyl carbonate (AEC), a hydrofluoroether, or a combination thereof.

Koo teaches a method for electrolytic intercalation of graphite to form a graphite intercalation compound by co-intercalating graphite with lithium ions and a solvent (see paragraph 0056). 


It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to modify the method taught by Loh in view of Zhamu2009, Camilo, and Choi by using a solvent like ethyl propionate as taught by Koo. The person with ordinary skill in the art would have been motivated to make this modification, because Koo teaches that these solvents are suitable for co-intercalating graphite with lithium ions and a solvent (see paragraph 0056). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Loh et al, US Patent Application Publication No. 2014/0027299, in view of Zhamu et al, US Patent Application Publication No. 2009/0028778 (hereinafter called Zhamu2009), and Spanish patent application publication no. ES 2529189 (hereinafter called Camilo) and US patent application publication no. 2009/0155578 (hereinafter called Zhamu578).

Loh is directed to a method of producing isolated graphene sheets from graphite.

Loh discloses a method of producing isolated graphene sheets (see Fig. 5 and paragraph 0059) directly from graphite rocks (see paragraphs 0014). The term “graphite rock” is defined in the disclosure to mean a natural graphite mineral that is directly mined, without any form of purification, and that is an example of a hexagonal layered mineral rock (see paragraph 0029), 

(a) forming expanded graphite (reads on an intercalated graphite compound) by an electrochemical intercalation procedure (see paragraphs 0014, 0038, and 0048-0053) in an intercalation reactor 10 (see Fig. 1 and 0037), wherein said reactor comprises (i) a liquid solution electrolyte comprising lithium perchlorate (reads on an intercalating agent) (see paragraph 0038) and a surfactant (reads on graphene plane-wetting agent) like sodium dodecyl sulfate (see paragraph 0059); (ii) an anode 100 that comprises graphite rock 20 (reads on said layered graphite material) as an active material in ionic contact with said liquid solution electrolyte (see paragraph 0045 and Fig. 1); and (iii) a cathode 100B in ionic contact with said liquid solution electrolyte (see paragraph 0045 and Fig. 1); and

(b) exfoliating and separating said graphene planes from said intercalated graphite compound using an ultrasonication (see paragraph 0054), thermal shock exposure (see paragraph 0054), a milling process (reads on  mechanical shearing treatment) (see paragraph 0059), or a combination thereof to produce said isolated graphene sheets.

Loh does not explicitly teach that a current is imposed upon said cathode and said anode for a duration of time sufficient for effecting said electrochemical intercalation of alkali metal ions into said interlayer spacing.

Like Loh, Zhamu2009 is directed to a method of producing isolated graphene sheets from graphite.



It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to modify the method taught by Loh by imposing a current upon the cathode and the anode at a current density for a duration of time sufficient for effecting electrochemical intercalation as taught by Zhamu2009. The person with ordinary skill in the art would have been motivated to make this modification, because Zhamu2009 teaches that the advantage of the modification would be effective electrochemical intercalation. 

Loh teaches use of a surfactant (reads on graphene plane-wetting agent) like sodium dodecyl sulfate (see paragraph 0059), but does not explicitly disclose that the graphene plane-wetting agent is selected from the group consisting of melamine, sodium (ethylenediamine), carbamide, hexamethylenetetramine, 1-pyrenamine, or a combination thereof.

Camilo teaches a method of preparing a stable dispersion of graphene by mechanical exfoliation of graphite by the use of surfactants, and obtain superficial areas from 400 to 1600 m2 / g of graphene mixtures (see paragraph 0043). Camilo further teaches that the surfactant may be melamine (see paragraph 0055).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to modify the method taught by Loh in view of Zhamu2009 by substituting sodium dodecyl sulfate as the graphene plane-wetting agent as 

Loh further teaches use of lithium perchlorate as a component of the solvent used for exfoliation of graphene (see paragraph 0038), but does not explicitly teach that lithium perchlorate acts as an intercalating agent for graphite. Loh2013 is used as an eyidentiary reference to show that lithium perchlorate acts as an intercalating agent for graphite (see paragraph 0047)

Loh teaches use of lithium perchlorate as a component of the solvent used for exfoliation of graphene (see paragraph 0038), but does not explicitly teach use of an intercalating agent selected from the group consisting of potassium perchlorate, sodium hexafluorophosphate, potassium hexafluorophosphate, sodium borofluoride, potassium borofluoride, sodium hexafluoroarsenide, potassium hexafluoroarsenide, sodium trifluoro-methanesulfonate, potassium trifluoro-methanesulfonate, bis-trifluoromethyl sulfonylimide sodium, sodium trifluoromethanesulfonimide, bis-trifluoromethyl sulfonylimide potassium, a sodium ionic liquid salt, lithium hexafluoroarsenide, lithium trifluoro-methanesulfonate, bis-trifluoromethyl sulfonylimide lithium, lithium bis(oxalato)borate, lithium oxalyldifluoroborate, lithium nitrate, Li-fluoroalkyl-phosphates, lithium bisperfluoro-ethysulfonylimide, lithium bis(trifluoromethanesulfonyl)imide, lithium bis(fluorosulfonyl)imide, lithium trifluoromethanesulfonimide, an ionic liquid lithium salt, and combinations thereof.

Zhamu578 teaches use of alkali perchlorate as an intercalating agent (see paragraph 0045). There are a finite number of alkali perchlorate and this teaching of Zhamu578 would have suggested to one of ordinary skill in the art potassium perchlorate.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method with a reasonable expectation of success and with predictable results by substituting lithium perchlorate as taught by Loh with potassium perchlorate as taught by Zhamu578 (see paragraph 0017). An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) (see MPEP 2144.06 (II).  	

Response to Arguments 

Applicant’s arguments with respect to the rejection of claims 1-10 and 12-27 under 35 USC 103 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Suggestion for Allowable Subject Matter 

In their response dated 02/03/2021, the applicants have cited Table 1 and Table 2 of the specification to show that using a mixture of Lithium perchlorate with other alkali metal perchlorates provides higher specific surface area and higher proportion of single-layer graphene compared with using any alkali metal perchlorate alone. Although Jeon teaches use of alkaline metal salts or alkaline earth metal salts, Jeon is silent about use of lithium perchlorate and at least one of sodium perchlorate and potassium perchlorate. Claim 1 could become allowable if the applicants amend claim 1 as follows: 

wherein the intercalating agents comprise lithium perchlorate and at least one of sodium perchlorate and potassium perchlorate ; (ii) a working electrode that comprises said graphite mineral powder as an active material in ionic contact with said liquid solution electrolyte; and (iii) a counter electrode in ionic contact with said liquid solution electrolyte, and wherein a current is imposed upon said working electrode and said counter electrode at a current density for a duration of time sufficient for effecting electrochemical intercalation of said intercalating agent and/or said wetting agent into said interlayer spacing, wherein said wetting agent is melamine, sodium (ethylenediamine), hexamethylenetetramine, 1-pyrenamine, or a combination thereof; and (b) exfoliating and separating said graphene planes from said intercalated graphite compound using an ultrasonication, thermal shock exposure, mechanical shearing treatment, or a combination thereof to produce said isolated graphene sheets.

Conclusion

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALIL JAIN/Examiner, Art Unit 1795